Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 5/17/2022 regarding application 16/669,834 filed on 10/31/2019.  
2. 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In view of the amendments and remarks, rejections of claims 2-3, 9-10, and 16-17 under 35 U.S.C. 112(b) have been withdrawn.
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cho et al.  (US Patent Application Publication 2017/0255708, hereinafter Cho).
As to claim 1, Cho teaches A method for implementing amortized execution of updates to a hash table having a plurality of buckets [as shown in figures 3, where the hash table (302) has a plurality of hash buckets (306, 308); Hash table 302 may include a set of hash buckets 306-308, each of which contains a set of entries (e.g., entry 1 326, entry x 328, entry 1 330, entry y 332). Each entry in the hash table may include one or more keys and one or more values associated with the key(s) … (¶ 0039); Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets … Each of hash buckets 404-406 may store a series of entries (e.g., entries 412-416, entries 418-424) in a linked list, with each entry containing a key (e.g., keys 430-434, keys 436-442), a value (e.g., values 448-452, values 454-460), and a pointer or reference to the next entry in the linked list … (¶ 0044-0045)], the method comprising: 
aggregating, within a data structure [as shown in figures 3, 4A and 4B], updates to be executed for the hash table [as shown in figure 3, where the compressed edge store (304) includes an update log (312), comprising a plurality of edge updates (322); figure 4B also shows the plurality of edge updates (492, 494, 496); The disclosed embodiments provide a system for processing queries of a graph database. During operation, the system executes a set of processes for accessing a lock-free hash table stored in memory on a computer system, wherein the processes include a write process and multiple read processes. Next, the system uses the processes and the lock-free hash table to index a graph database storing a graph. The system then uses the processes to access a compressed edge store containing a compact representation of the set of edges at a virtual time in the graph and a series of updates to the edges after the virtual time. During use of the processes and the lock-free hash table to index the graph database, the system references the set of edges in the compact representation from a set of entries in the lock-free hash table (abstract); FIG. 8 shows a flowchart illustrating the process of updating an index structure for a graph database in accordance with the disclosed embodiments (¶ 0019)], the aggregated updates distributed across a plurality of chunks in the data structure [the updates are distributed across a plurality of chunks comprising attributes, edges, and edge-updates in the compressed edge store data structure -- as shown in figure 3, where the compressed edge store (304) includes a compact representation (310) comprising a plurality of attributes (314-316) and edges (318-320), and an update log (312) comprising a plurality of edge updates (322); figure 4B also shows the plurality of edge updates (492, 494, 496); Compressed edge store 304 also includes an update log 312 that stores a series of edge updates (e.g., edge update 1 322, edge update n 322) to the graph, since the virtual time at which compact representation 310 was created … (¶ 0042)];
sorting, within each of the chunks, the updates according to respective bucket index values for the buckets in the hash table [the updates are distributed across a plurality of chunks comprising attributes, edges, and edge-updates in the compressed edge store data structure -- as shown in figure 3, where the compressed edge store (304) includes a compact representation (310) comprising a plurality of attributes (314-316) and edges (318-320), and an update log (312) comprising a plurality of edge updates (322); In addition, some or all values stored in entries of hash table 302 may include references to records in compressed edge store 304 instead of attribute values that define edges in the graph. For example, an entry in hash table 302 may store one or more edge attributes as a key, along with a small number of other attributes as a value that represents the edges associated with the key … Compaction of the edges in compact representation 310 may be achieved by sorting the edges by a first attribute, further sorting the edges by a second attribute within each grouping of the edges by the first attribute, and specifying a set of values for one or more additional attributes of the edges for each grouping of the edges by the first, second, and/or third attributes. In other words, compact representation 310 may include a delta encoding of attributes of edges at a given virtual time in the graph, which improves storage of the edges in the index structure and lookup of the edges by the attributes (¶ 0040-0041); The offsets of pages and/or records in the compact representation may additionally be included in entries of the hash table of FIG. 4A to provide an index to the graph database. For example, a hash table entry containing attribute 468 as a key may store an offset of the page associated with attribute 468 as the corresponding value. In turn, attribute 468 may be used to locate the entry in the hash table, and the offset may be obtained from the entry and used to retrieve one or more edge sets 482-486 from the compact representation. In another example, a hash table entry containing attributes 468 and 476 as a key may store an offset of the record associated with attribute 476 as the corresponding value. Attributes 468 and 476 may be used to locate the entry in the hash table, and the offset stored in the entry may be used to retrieve edge set 486 from the compact representation (¶ 0058); To resolve a query using the compressed edge store, one or more edge attributes may be obtained from the query and matched to the corresponding page and/or a record in the page using a hash table entry that stores a key-value pair, with the key set to the edge attribute(s) the value set to an offset to the page and/or record … (¶ 0062); The set of entries in the hash table is also used to reference edges in the compact representation (operation 808). For example, attributes of edges in the graph may be used as keys to the lock-free hash table, and values stored with the keys in entries of the hash table may include offsets that are used to retrieve edge sets that match the attributes from the compact representation (¶ 0085)]; and 
iteratively executing the sorted updates across each of the chunks of the data structure on the hash table [FIG. 8 shows a flowchart illustrating the process of updating an index structure for a graph database in accordance with the disclosed embodiments (¶ 0019); Compressed edge store 304 also includes an update log 312 that stores a series of edge updates (e.g., edge update 1 322, edge update n 322) to the graph, since the virtual time at which compact representation 310 was created … (¶ 0042); The compressed edge store additionally includes a number of edge updates 492-496 that are written to mutable memory regions after the compact representation is created. For example, edge updates 492-496 may be copied to the compressed edge store from a log-based representation of the graph as the edge updates are written to the log-based representation … (¶ 0059-0061)].
As to claim 4, Cho teaches The method of claim 1, wherein iteratively executing the updates includes iterating through the sorted updates across the chunks [FIG. 8 shows a flowchart illustrating the process of updating an index structure for a graph database in accordance with the disclosed embodiments (¶ 0019); Compressed edge store 304 also includes an update log 312 that stores a series of edge updates (e.g., edge update 1 322, edge update n 322) to the graph, since the virtual time at which compact representation 310 was created … (¶ 0042); The compressed edge store additionally includes a number of edge updates 492-496 that are written to mutable memory regions after the compact representation is created. For example, edge updates 492-496 may be copied to the compressed edge store from a log-based representation of the graph as the edge updates are written to the log-based representation … (¶ 0059-0061)].
As to claim 5, Cho teaches The method of claim 1, wherein iteratively executing the updates includes performing an operation in a log-structured manner with respect to the hash table [Compressed edge store 304 also includes an update log 312 that stores a series of edge updates (e.g., edge update 1 322, edge update n 322) to the graph, since the virtual time at which compact representation 310 was created. For example, compact representation 310 may include all edges in the graph, up to an offset in a log-based representation of the graph database … (¶ 0042); The compressed edge store additionally includes a number of edge updates 492-496 that are written to mutable memory regions after the compact representation is created. For example, edge updates 492-496 may be copied to the compressed edge store from a log-based representation of the graph as the edge updates are written to the log-based representation … (¶ 0059-0061)].
As to claim 6, Cho teaches The method of claim 1, wherein the updates include hash values that serve as keys in the hash table [Hash table 302 may include a set of hash buckets 306-308, each of which contains a set of entries (e.g., entry 1 326, entry x 328, entry 1 330, entry y 332). Each entry in the hash table may include one or more keys and one or more values associated with the key(s). The keys may include attributes by which the graph database is indexed, and the values may represent fields, records, edges, and/or other attributes in the graph database that are associated with the keys … (¶ 0039-0040)].
As to claim 7, Cho teaches The method of claim 1, wherein the hash table is a fixed size [Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets. Alternatively, the hash bucket size may be calculated by subtracting the size of header 402 from the total size of the hash table and dividing the remainder by the number of hash buckets. Information in header 402 may thus be used to generate a layout of the hash table in memory on a computer system (¶ 0044)].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2-3, 9-10, and 16-17 are rejected under 103 as being unpatentable over Cho et al.  (US Patent Application Publication 2017/0255708, hereinafter Cho), and in view of Sasaki et al. (US Patent Application Publication 2014/0114951, hereinafter Sasaki).
As to claim 2, Cho teaches The method of claim 1, further comprising creating the data structure [as shown in figures 3, 4A and 4B], the creating comprising: selecting a number of chunks for a hardening cycle [as shown in figures 3, 4A and 4B]; selecting a chunk size for each of the chunks [Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets … Each of hash buckets 404-406 may store a series of entries (e.g., entries 412-416, entries 418-424) in a linked list, with each entry containing a key (e.g., keys 430-434, keys 436-442), a value (e.g., values 448-452, values 454-460), and a pointer or reference to the next entry in the linked list … (¶ 0044-0045)]; determining a number of entries in the data structure for the chunks [Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets … Each of hash buckets 404-406 may store a series of entries (e.g., entries 412-416, entries 418-424) in a linked list, with each entry containing a key (e.g., keys 430-434, keys 436-442), a value (e.g., values 448-452, values 454-460), and a pointer or reference to the next entry in the linked list … (¶ 0044-0045)]; and determining an amortization level for the hardening cycle, the amortization level determined by multiplying the number of chunks by the number of entries, and dividing a product of the multiplying by a number of buckets in the hash table [this limitation is taught by Sasaki -- the data acquiring unit further acquires the total entry number (n) in the index block and includes a dividing number calculation unit that acquires the number (j) of block divisions per one manipulation performed to the index block through an equation below using the total entry number (n), the average number (m) of entries per block, and the write ratio (w) (¶ 0184); The database performance estimation device according to claim 3, wherein the data acquiring unit further acquires the total entry number (n) in the index block and includes a dividing number calculation unit that acquires the number (j) of block divisions per one manipulation performed to the index block through an equation below using the total entry number (n), the average number (m) of entries per block, and the write ratio (w). j=[(n-m)/(m-1)]*(w/n) (claim 8)].
Regarding claim 2, Cho does not teach determining an amortization level for the hardening cycle, the amortization level determined by multiplying the number of chunks by the number of entries, and dividing a product of the multiplying by a number of buckets in the hash table.
However, Sasaki specifically teaches the cited limitation [the data acquiring unit further acquires the total entry number (n) in the index block and includes a dividing number calculation unit that acquires the number (j) of block divisions per one manipulation performed to the index block through an equation below using the total entry number (n), the average number (m) of entries per block, and the write ratio (w) (¶ 0184); The database performance estimation device according to claim 3, wherein the data acquiring unit further acquires the total entry number (n) in the index block and includes a dividing number calculation unit that acquires the number (j) of block divisions per one manipulation performed to the index block through an equation below using the total entry number (n), the average number (m) of entries per block, and the write ratio (w). j=[(n-m)/(m-1)]*(w/n) (claim 8)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to determine an amortization level for the hardening cycle, the amortization level determined by multiplying the number of chunks by the number of entries, and dividing a product of the multiplying by a number of buckets in the hash table, as demonstrated by Sasaki, and to incorporate it into the existing scheme disclosed by Cho, in order to improve the performance [Sasaki – A database performance estimation device includes: a unit that switches at least two types of calculation methods according to configuration mode data and performs the switched calculation method to acquire a child block searching time (d) and a leaf block scanning time (s); a unit that switches at least two types of calculation methods according to the configuration mode data and performs the switched calculation method to acquire an entry inserting time (i); and a unit that calculates an average time required for identifying a target leaf block per one manipulation performed to the index block, an average time required for searching for a target entry in the identified leaf block, and an average time required for inserting a target entry in the identified leaf block, and estimates the total of the average times calculated above as an average processing time per one manipulation performed to the index block (abstract)].
As to claim 3, Cho in view of Sasaki teaches The method of claim 2, wherein the chunk size is defined as a multiple of a page size where multiple entries correspond to a page [Cho -- Header 402 may contain metadata related to the hash table or index structure. For example, header 402 may specify a numeric version of the index structure, a total size of the hash table, a number of hash buckets (e.g., hash buckets 404-406) in the hash table, and/or a fixed size of the hash buckets … Each of hash buckets 404-406 may store a series of entries (e.g., entries 412-416, entries 418-424) in a linked list, with each entry containing a key (e.g., keys 430-434, keys 436-442), a value (e.g., values 448-452, values 454-460), and a pointer or reference to the next entry in the linked list … (¶ 0044-0045)].
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.

Conclusion
8.	Claims 1-20 are rejected as explained above. 
9. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
June 2, 2022